 



Exhibit 10.3

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
NONQUALIFIED STOCK OPTION AGREEMENT

     This Agreement (the “Agreement”) is made as of , 20___(the “Date of Grant”)
by and between NS Group, Inc., a Kentucky corporation (the “Company”) and
___(the “Non-Employee Director”).

     1. Grant of Option Right. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the NS Group, Inc. Non-Employee
Director Equity Plan (the “Plan”), the Company hereby grants to the Non-Employee
Director as of the Date of Grant an option (the “Option Right”) to purchase
___Common Shares, at the price of ___per share (the “Option Price”). This Option
Right is intended to be a nonqualified stock option and shall not be treated as
an “incentive stock option” within the meaning of that term under Section 422 of
the Code.

     2. Exercise of Option Right.

          (a) Unless and until terminated as hereinafter provided, and only for
so long as the Non-Employee Director continuously serves on the Board, the
Option Right will become exercisable to the extent of one-third of the Common
Shares specified in Section 1, as follows:

               (i) The first installment shall vest on the earlier of (i) the
first anniversary of the Date of Grant or (ii) the annual meeting of the
Company’s shareholders that occurs in the year following the year in which the
Date of Grant occurs;

               (ii) The second installment shall vest on the earlier of (i) the
second anniversary of the Date of Grant or (ii) the annual meeting of the
Company’s shareholders that occurs in the second year following the year in
which the Date of Grant occurs; and

               (iii) The third installment shall vest on the earlier of (i) the
third anniversary of the Date of Grant or (ii) the annual meeting of the
Company’s shareholders that occurs in the third year following the year in which
the Date of Grant occurs.

          (b) Notwithstanding the provisions of Section 2(a), the Option Right
will become immediately exercisable in full if, prior to the date the Option
Right becomes fully exercisable pursuant to Section 2(a), and while the
Non-Employee Director serves on the Board, (i) the Non-Employee Director dies,
or (ii) a Change in Control occurs.

          (c) To the extent that the Option Right becomes exercisable in
accordance with this Section 2, it may be exercised in whole or in part from
time to time by written notice to the Company stating the number of Common
Shares for which the Option Right is being exercised and the intended manner of
payment.

     3. Forfeiture of Option Right. The Option Right shall be forfeited (to the
extent it has not become exercisable pursuant to Section 2) if the Non-Employee
Director ceases to continuously serve on the Board.

     4. Payment of Option Price. The Option Price is payable (a) in cash or by
certified or cashier’s check or other cash equivalent acceptable to the Company
payable to the order of the Company, (b) with the Board’s approval, by surrender
of Common Shares (including by attestation)

 Page 1 of 5

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
NONQUALIFIED STOCK OPTION AGREEMENT

owned by the Non-Employee Director, or (c) by a combination of surrender of
Common Shares, and cash or certified or cashier’s check.

     5. Term of Option Right. The Option Right will terminate on the earliest of
the following dates:

          (a) Two years after the Non-Employee Director ceases to serve on the
Board as a result of his death or Retirement;

          (b) Ninety days after the Non-Employee Director ceases to serve on the
Board for any reason other than as described in Section 5(a); or

          (c) Ten years from the Date of Grant.

          Notwithstanding anything contained in this Section 5 to the contrary,
in the event of a Change in Control, the Option Right will terminate on the
earliest of the following dates: (i) five years after the Change in Control or
(ii) ten years from the Date of Grant.

     6. Issuance of Common Shares. Subject to the terms and conditions of this
Agreement, Common Shares shall be issuable to the Non-Employee Director as soon
as administratively practicable following the date the Non-Employee Director
exercises the Option Right in accordance with Section 2 hereof and makes full
payment to the Company of the Option Price. The Non-Employee Director shall not
possess any incidents of ownership (including, without limitation, dividend and
voting rights) in the Common Shares until such Common Shares have been issued to
the Non-Employee Director in accordance with this Section 6.

     7. Transferability. Except with the consent of the Board, the Option Right
may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by the Non-Employee Director; provided, however, that the
Non-Employee Director’s rights with respect to such Option Right may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Section
7 shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such Option Right. The Option Right may be
exercised, during the lifetime of the Non-Employee Director, only by the
Non-Employee Director, or in the event of his legal incapacity, by his guardian
or legal representative acting on behalf of the Non-Employee Director in a
fiduciary capacity under state law and court supervision.

     8. No Service Contract. Nothing contained in this Agreement shall confer
upon the Non-Employee Director any right with respect to continuance of service
on the Board, nor limit or affect in any manner the right of the Company or its
shareholders to terminate the service or adjust the compensation of the
Non-Employee Director.

     9. Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with Common
Shares obtained upon the exercise of the Option Right, it shall be a condition
to the issuance of such Common Shares that the Non-Employee Director shall pay
such taxes or make provisions that are satisfactory to the Company for the

 Page 2 of 5

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
NONQUALIFIED STOCK OPTION AGREEMENT

payment thereof. The Non-Employee Director may elect to satisfy all or any part
of any such withholding obligation by surrendering to the Company a portion of
the Common Shares that are issued or transferred to the Non-Employee Director
upon the exercise of the Option Right, and the Common Shares so surrendered by
the Non-Employee Director shall be credited against any such withholding
obligation at the Market Value per Share of such shares on the date of such
surrender.

     10. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange;
provided, however, notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any such law or
listing requirement.

     11. Adjustments. The Board may make or provide for such adjustments in the
Option Price and in the number and kind of shares of stock covered by this
Agreement, as the Board, in its sole discretion, exercised in good faith, may
determine is equitably required to prevent dilution or enlargement of the
Non-Employee Director’s rights that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization, or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation, or other distribution of assets (including, without limitation, a
special or large non-recurring dividend) or issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. In the event of any such transaction or
event, the Board, in its discretion, may provide in substitution for the Common
Shares such alternative consideration as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Common Shares.

     12. Availability of Common Shares. The Company shall at all times until the
expiration or forfeiture of the Option Right reserve and keep available, either
in its treasury or out of its authorized but unissued Common Shares, the full
number of Common Shares deliverable upon the exercise of the Option Right
awarded under this Agreement.

     13. Amendments. Subject to the terms of the Plan, the Board may modify this
Agreement upon written notice to the Non-Employee Director. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Non-Employee
Director under this Agreement without the Non-Employee Director’s consent.

     14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     15. Relation to Plan. The Option Right granted under this Agreement and all
the terms and conditions hereof are subject to the terms and conditions of the
Plan. This Agreement and the Plan contain the entire agreement and understanding
of the parties with respect to the subject matter

 Page 3 of 5

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
NONQUALIFIED STOCK OPTION AGREEMENT

contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Board acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with the grant or exercise of the Option Right.

     16. Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Non-Employee Director, and the successors and assigns of the Company.

     17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
giving effect to the principles of conflict of laws thereof.

     18. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Non-Employee Director shall be
addressed to the Non-Employee Director at his or her address on file with the
Company. Except as otherwise provided herein, any written notice shall be deemed
to be duly given if and when delivered personally or deposited in the United
States mail, first class certified or registered mail, postage and fees prepaid,
return receipt requested, and addressed as aforesaid. Any party may change the
address to which notices are to be given hereunder by written notice to the
other party as herein specified (provided that for this purpose any mailed
notice shall be deemed given on the third business day following deposit of the
same in the United States mail).

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Non-Employee Director has also
executed this Agreement in duplicate, as of the day and year first above
written.

            NS GROUP, INC.
      By:   _____________________________________       Name:           Title:  
       

     The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Option Right granted thereunder on the
terms and conditions set forth herein and in the Plan.

     

 
                                                                                                    

  Non-Employee Director

 Page 4 of 5

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
NONQUALIFIED STOCK OPTION AGREEMENT

     

 
Date:                                                                                                      

 Page 5 of 5

 